DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites “proving” in line 2.  It is presumed to recite “providing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellman (US 2012/0046809 A1).
Regarding claim 1, Wellman discloses a lift device (see at least Figure 1, item 12 | [0026] note forklift), comprising: 
an implement (see at least Figure 1, item 12 | [0026] note the implement would correspond to the lift and forks of the forklift); 
a prime mover configured to drive the implement (see at least [0055] note the forklift, lift and forks are driven by the motor and hydraulics); and 
a connectivity module communicably coupled with the lift device (see at least Figures 5A-6, item 38 | [0041] note the mountable mobile asset information linking device (38) | [0045] note the transceiver (46)), wherein the connectivity module is configured to: 
receive an input relating to a status of the lift device (see at least [0068] note that if a defined parameter exceeds a predetermined tolerance or threshold then an event report can be transmitted to an application server (14) | [0065] note the detection of a predetermined event may trigger the performance of prescribed operation(s) | [0070] note that a user can dynamically adjust and customize parameters | [0060-0062]); and 
provide an indication representing the status of the lift device (see at least [0065] note the detection of a predetermined event may trigger the controller to begin logging certain data, end logging certain data, archive a predetermined window of collected data and/or otherwise perform other prescribed operation(s) | [0068] note the event report | [0124] note that upon detecting a parameter exceeding a predetermined threshold an alarm, such as a buzzer, horn or light may be activated by the monitoring input/output (48) in conjunction with transmitting the event report).
Regarding claim 2, Wellman, as addressed above, discloses an indicator communicably coupled to the connectivity module, wherein the indicator is configured to provide the indication representing the status of the lift device to an observer (see at least [0124] note the buzzer, horn or light, which can be seen or heard by an observer, are connected to the monitoring input/output (48)).
Regarding claim 7, Wellman, as addressed above, discloses wherein the status of the lift device is at least one of a fuel level of the lift device, a battery power level of the lift device, an ignition status of the lift device, and an operational status of the lift device (see at least [0068] note vehicle speed, load or other measurable parameters | [0070] note impact | [0063] note battery state of charge).
Regarding claim 17, Wellman discloses a method for providing a status of a lift device (see at least Figure 1, item 12 | [0026] note forklift | [0124] note a detected impact exceeding a predetermined condition or threshold causes a buzzer, horn or light to be activated, and a message to be communicated to a remote server), comprising: 
receiving an input relating to the status of the lift device (see at least [0068] note that if a defined parameter exceeds a predetermined tolerance or threshold then an event report can be transmitted to an application server (14) | [0065] note the detection of a predetermined event may trigger the performance of prescribed operation(s) | [0070] note that a user can dynamically adjust and customize parameters | [0060-0062] note the user customizes and sets up the definitions, parameters, etc.), wherein the input includes a status of the lift device desired by a user (see at least [0060-0062] | [0063-0065] | [0068] | [0070]) and an indication representing the status of the lift device desired by the user (see at least [0065] note logging certain data, end logging certain data, archive a predetermined window of collected and performing prescribed operation(s) | [0067-0068] note the event report | [0062] | [0070] | [0122] note the controller can be configured to classify the severity of the impact for communication in the event report | [0124] note activating a buzzer, horn or light, and also transmitting the event report | [0137]); 
determining the status of the lift device based on the input (see at least [0060-0062] | [0063-0065] | [0068] | [0070]); and 
providing, via an indicator, an indication representing the status of the lift device to an observer (see at least [0124]).
Regarding claim 20, Wellman, as addressed above, discloses wherein determining the status of the lift device includes determining at least one of a fuel level of the lift device, a battery power level of the lift device, an ignition status of the lift device, and an operation status of the lift device (see at least [0068] note vehicle speed, load or other measurable parameters | [0070] note impact | [0063] note battery state of charge).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 8-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman (US 2012/0046809 A1) in view of Wadell (US 2016/0318438 A1).
Regarding claim 3, Wellman, as addressed above, teaches wherein the indicator is a lighting device (see at least [0124] note the light).
However, Wellman does not specifically teach the indication is at least one of the lighting device in a solid on state, a solid off state, a flashing state, and a strobe state.
It is known for lighting devices to indicate status in different ways.  For example, Wadell teaches a lift device wherein an indication is at least one of a lighting device in a solid on state, a solid off state, a flashing state, and a strobe state (see at least Figures 1, 7 and 8, items 16, 12, 124 and 130 | [0022] | [0034] note that one or more lights may be activated in response to a signal from a proximity sensor, or all lights can be configured to flash upon detecting a tipping condition | [0025] note a user can configure the states of the lights locally or remotely).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Wadell into Wellman.  This provides a known alternative lighting device indication that can be used in place of, or in addition to, Wellman’s lighting device indication.  In addition, the flashing lights may better convey a (more severe) status of the lift device to the operator and/or surrounding observers in the event the lift device experiences tipping (see [0034] of Wadell) or a more severe impact (see [0123-0124] of Wellman).
Regarding claim 6, Wellman in view of Wadell, as addressed above, teach wherein the indication further includes an audible signal (see at least [0124] of Wellman, note the buzzer or horn).
Regarding claim 8, Wellman, as addressed above, discloses wherein the input is received from a remote device used by a user, the input including a status of the lift device desired by the user of the remote device, and an indication representing the status of the lift device desired by the user of the user device (see at least [0060-0062] of Wellman, note the user can remotely customize and setup definitions, parameters, etc., they for each input or pin they wish to monitor, such as the impact sensor (60), analog sensors (54) and/or meters (62) | [0046] note the meters | [0063-0065] note that a battery’s state of charge can be monitored via the input/output module (48), and if a predetermined event is detected, the controller is configured to implement a prescribed operation | [0068] note an event report can be remotely transmitted).
However, Wellman does not specifically disclose a user device.
It is known for lift devices to be configured in different ways.  For example, Wadell teaches a lift device with a connectivity module wherein input and an indication representing the status of the lift device is received from a user device (see at least Figures 1, 7 and 8, items 16, 12, 24, 124 and 130 | [0022] note the connectivity module (16) | [0034] note that one or more lights (12) may be activated in response to a signal from a proximity sensor, or all lights can be configured to flash upon detecting a tipping condition | [0025] note a user can configure the states of the lights, such as whether they turn on, off or flash in accordance with certain conditions or operations, locally at the light controller (16), at the user input device (24), or remotely in a cloud computing environment (not shown) | [0024] note the user input device (24)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Wadell into Wellman.  This provides the ability to (re)configure Wellman’s connectivity module anywhere, thus providing a more user-friendly system that eliminates the need for the supervisor having to go to the office server to update the connectivity module.
Regarding claim 9, Wellman in view of Wadell, as addressed above, teach wherein the input is received from a control system of the lift device, the input including the status of the lift device and the indication representing the status of the lift device (see at least [0025] of Wadell, note the input and indication representing the status of the lift device is received locally at the light controller (16), at the user input device (24), or remotely in a cloud computing environment (not shown)).
Regarding claim 10, Wellman in view of Wadell, as addressed above, teach wherein the status of the lift device is determined via a sensor of the lift device (see at least Figure 6, item 60 of Wellman | [0068] of Wellman | [0034] of Wadell).
Regarding claim 11, Wellman discloses a fleet connectivity system (see at least Figure 1, items 10, 12, 20, 22, 14, 16 and 18 | [0026-0027] note the forklift (12) is in communication with a fleet connectivity system (10)), comprising: 
a remote device (see at least Figure 1, item 14 | [0027] note the server (14)); and 
a lift device (see at least Figure 1, item 12 | [0026] note forklift) comprising: 
an implement (see at least Figure 1, item 12 | [0026] note the implement would correspond to the lift and forks of the forklift) 
a prime mover configured to drive the implement (see at least [0055] note the forklift, lift and forks are driven by the motor and hydraulics); and
a connectivity module communicably coupled with the lift device (see at least Figures 5A-6, item 38 | [0041] note the mountable mobile asset information linking device (38) | [0045] note the transceiver (46)), wherein the connectivity module is configured to: 
receive an input relating to a status of the lift device (see at least [0068] note that if a defined parameter exceeds a predetermined tolerance or threshold then an event report can be transmitted to an application server (14) | [0065] note the detection of a predetermined event may trigger the performance of prescribed operation(s) | [0070] note that a user can dynamically adjust and customize parameters | [0060-0062]); and 
provide an indication representing the status of the lift device (see at least [0065] note the detection of a predetermined event may trigger the controller to begin logging certain data, end logging certain data, archive a predetermined window of collected data and/or otherwise perform other prescribed operation(s) | [0068] note the event report | [0124] note that upon detecting a parameter exceeding a predetermined threshold an alarm, such as a buzzer, horn or light may be activated by the monitoring input/output (48) in conjunction with transmitting the event report), 
wherein a user is configured to provide the input to the remote device, and the remote device is configured to communicate the input to the connectivity module (see at least [0060-0062] | [0070]).
However, Wellman does not specifically disclose a user device.
It is known for lift devices to be configured in different ways.  For example, Wadell teaches a lift device with a connectivity module wherein a user provides input (and an indication representing the status of the lift device) to a user device (see at least Figures 1, 7 and 8, items 16, 12, 24, 124 and 130 | [0022] note the connectivity module (16) | [0034] note that one or more lights (12) may be activated in response to a signal from a proximity sensor, or all lights can be configured to flash upon detecting a tipping condition | [0025] note a user can configure the states of the lights, such as whether they turn on, off or flash in accordance with certain conditions or operations, locally at the light controller (16), at the user input device (24), or remotely in a cloud computing environment (not shown) | [0024] note the user input device (24)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Wadell into Wellman.  This provides the ability to (re)configure Wellman’s connectivity module anywhere, thus providing a more user-friendly system that eliminates the need for the supervisor having to go to the office server to update the connectivity module.
Regarding claim 12, Wellman in view of Wadell, as addressed above, teach wherein the lift device further comprises an indicator communicably coupled to the connectivity module, and wherein the indicator is configured to provide the indication representing the status of the lift device to the user (see at least [0124] of Wellman, note the buzzer, horn or light can be seen or heard by the user | Figure 1, items 14 and 12 of Wadell | [0034] of Wadell, note the light(s) can be activated or flashed).
Regarding claim 13, Wellman in view of Wadell, as addressed above, teach wherein the indicator is a lighting device and the indication is at least one of the lighting device in a solid on state, a solid off state, a flashing state, and a strobe state (see at least [0124] of Wellman, note the buzzer, horn or light can be seen or heard by the user | Figure 1, items 14 and 12 of Wadell | [0034] of Wadell, note the light(s) can be activated or flashed).
Regarding claim 14, Wellman in view of Wadell, as addressed above, teach wherein the indication further includes an audible signal (see at least [0124] of Wellman, note the buzzer or horn can be seen or heard by the user).
Regarding claim 15, Wellman in view of Wadell, as addressed above, teach wherein the input includes a status of the lift device desired by the user, and an indication representing the status of the lift device desired by the user (see at least [0060-0062] of Wellman | [0065] of Wellman | [0068] of Wellman | [0070] of Wellman | [0025] of Wadell | [0034] of Wadell).
Regarding claim 16, Wellman in view of Wadell wherein the connectivity module is configured to provide the indication to the user device (see at least [0068] of Wellman, note the event report is provided to the application server), and wherein the indication is a graphical user interface status icon that the user device displays to the user (see at least [0124] of Wellman, note the event report is displayed on the server | [0126] of Wellman, note the event report concerning the impact of the forklift includes a lockout or information flag the supervisor has to clear).
Regarding claim 18, Wellman in view of Wadell, as addressed above, teach wherein the indicator is a lighting device (see at least [0124] of Wellman, note the light), and wherein proving the indication representing the status of the lift device includes providing at least one of the lighting device in a solid on state, a solid off state, a flashing state, and a strobe state (see at least Figures 1, 7 and 8, items 16, 12, 124 and 130 of Wadell | [0022] of Wadell | [0034] of Wadell, note that one or more lights may be activated in response to a signal from a proximity sensor, or all lights can be configured to flash upon detecting a tipping condition | [0025] of Wadell note a user can configure the states of the lights locally or remotely).

Claims 4, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman (US 2012/0046809 A1) in view of Wadell (US 2016/0318438 A1) as applied to claims 3 and 18 above, and in further view of Parsons (US 2016/0208992 A1).
Regarding claim 4, Wellman in view of Wadell, as addressed above, teach wherein the lighting device in the solid on state indicates the status of the lift device is the lift device is proximate to an object (see at least [0034] of Wadell | [0028] of Wadell, note controlling lighting parameters and/or functions, such as ON/OFF, flashing, brightness or intensity (dimming or predetermined output levels), position (in the event the light includes a swivel, pivot or other variable position mechanism), light beam pattern, and/or light color).
However, Wellman in view of Wadell do not specifically teach fully charged.
It is known to indicate battery status in different ways.  For example, Parsons teaches a system with a lighting device in a solid on state indicating a status of a device is fully charged (see at least [0032]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Parsons into Wellman in view of Wadell.  This provides the ability to notify Wellman in view of Wadell’s lift device operator that the lift device is ready to go or requires charging (see [0211] of Wellman).
Regarding claim 5, Wellman in view of Wadell and Parsons, as addressed above, teach wherein the lighting device in the flashing state indicates the status of the lift device is the lift device is charging (see at least [0032] of Parsons | [0034] of Wadell | [0028] of Wadell).
Regarding claim 19, Wellman in view of Wadell and Parsons, as addressed above, teach wherein providing the lighting device in the solid on state indicates the status of the lift device is the lift device is fully charged (see at least [0032] of Parsons | [0034] of Wadell | [0028] of Wadell).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687